In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
WILLIAM BARTMAN                               *
as the legal representative of the estate of, *
ANGELINE BARTMAN,                             *
                                              *      No. 17-1290V
                        Petitioner,           *      Special Master Christian J. Moran
                                              *
v.                                            *
                                              *      Filed: June 29, 2018
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
                        Respondent.           *
*************************

                         ORDER CONCLUDING PROCEEDINGS1

        On June 1, 2018, the petitioner filed a motion to dismiss stating that he “did not
find persuasive evidence that Angeline Bartman’s June 17, 2015 Prevnar13 vaccination
caused her death.” Petitioner qualifies for a voluntary dismissal of his petition under Vaccine
Rule 21(a)(1)(A) because his motion was filed before service of the respondent’s Rule 4 report.
Petitioner’s counsel noted that he will not seek an award of attorneys’ fees and costs related to
this case.

       Accordingly, pursuant to Vaccine Rule 21(a), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

       IT IS SO ORDERED.


                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.